 356DECISIONSOF THE NATIONALLABOR RELATIONS BOARDTri-StateTransportation Co., Inc.andTeamsters,Chauffeurs,Warehousmen andHelpersofAmerica Local 25, a/w International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO,'Petition-er.Case 1-RC-18975June 27, 1988DECISION AND DIRECTIONBY CHAIRMAN STEPHENSAND MEMBERSBABSON AND CRACRAFTThe National Labor Relations Board, by a three-memberpanel,has considered determinative chal-lenges inan election held November 6, 1987, andthe hearing officer's report recommending disposi-tion of them. The election was conducted pursuantto a Stipulated Election Agreement. The tally ofballots shows five for and five against the Petition-er,with two challenged ballots.The Board has reviewed the record in light ofthe exceptions and brief and adopts the hearing of-ficer's findings and recommendations only to theextent consistent with this decision.The Board agent conducting the election chal-lenged the ballots ofBrianBerlo and Rocco Sarnoon the ground that theirnamesdid not appear onthe eligibility list furnished by the Employer. TheEmployer contends that these employees are casualemployees and not entitled to vote in the election.2The Petitioner asserts that they are regular part-time employees entitled to vote. The hearing offi-cer found both employees to be casual employeesand excluded them from the unit.3 We disagree.The Employer is a trucking company engaged inthe transportation of garments operating in Nor-wood,Massachusetts.4The Employer employsdriverswho make pickups and deliveries locallywithin the Norwood area and over-the-road driverswho transport garments to and from its facility inLittle Falls, New Jersey. In local runs the garmentsare usually hung in the trucks, a practice requiringdriver training.5 At the time of the election there'On November 1, 1987, the TeamstersInternationalUnion was read-mittedto the AFL-CIO Accordingly,the caption has been amended toreflect that change2The stipulation sets forth the appropriate unit asAll full-time and regular part-time truck drivers, helpers and ware-housemen employed by the Employer at its 655 Pleasant Street, Nor-wood,Massachusettsfacilitybut excludingoffice clericalemployees,managerialemployees,guards and supervisors as definedin the Act.2TheStipulated Election Agreement is silent as to the intended appli-cation of the term"regular part-timedrivers."We agree with the hearingofficer that by "regular part-time drivers" the parties' intended a defini-tion identical to that usedby theBoard in making original unit determi-nations4The Employer also has facilities in Little Falls and Belmont, NewJersey,Reading,Pennsylvania,and Baltimore,Maryland5Occasionally the garments are transported in containers as in theover-the-road runswere seven full-time local drivers and three full-time over-the-road drivers. The Employeralso em-ploys spare drivers who usuallyare assigned over-the-roadruns,which do not requiretraining, al-thoughsparedrivers may perform local runs whenthe garmentsare packed in containers.All drivers who perform over-the-roadruns arepaid a flat fee for each round trip, and those driv-ers performing local runs are compensated on thebasis of an hourly rate. The spares who do eitherover-the-road runs or local runs receive the samewages as the full-time drivers. Spares and full-timedrivers report to the same supervisor and bothclasses of employees are subject to the same hiringprocedures.Spareshave become full-time employ-ees onseveral occasions since the Norwood termi-nal opened in September 1985.The full-time drivers receive paid vacations (1week after 1 year and 2 weeks after 2 years), 5 paidsick days annually, a $1000 individual IRA pay-ment a year, and a fully paid healthinsurance plan.The spares are not entitled to receive any of theabove-mentioned benefits and receive a paid holi-day only if they work the day before or after aholiday.Sarno averaged one over-the-road run a weekbetween July 26, 1987, when he was hired, and Oc-tober 17, 1987, the eligibility cutoff date. Berlomade six over-the-road runs to New Jersey andworked 22 hours as a local driver between August16 and October 17, 1987. In excluding both Sarnoand Berlo from the unit ascasuals, the hearing offi-cer found that although both Berlo and Sarno metthe 4-hours-a-week average eligibility test tradition-ally used by the Board to determine the inclusionof employeesin a unit asregular part-time employ-ees, their lack of community of interest with thefull-time drivers precluded their inclusion in theunit.The hearing officer emphasized the differ-ences in fringe benefits between the full-time driv-ers and thespares aswell as the spares' ability toreject work and have full-time jobs elsewhere.The test for determining whether an employee isa regular part-time employee or a casual employeetakes into account factors such as regularity andcontinuity of employment and similarity of workduties.Pat's Blue Ribbons,286 NLRB 918 (1987).In that case the Board stated, "[T]he individual'srelationship to the job must be examined to deter-mine whether the employee performs unit workwith sufficient regularity to demonstrate a commu-nity of interest withremainingemployees in thebargaining unit."Here, in concluding that bothSarno and Berlo were casual employees, the hear-ing officer failed to give proper weight to the simi-larities inworking conditions between the spares289 NLRB No. 38 TRI-STATE TRANSPORTATION CO.and the full-timedrivers.Both groups receive thesame wages, have the same supervision, and per-form the same work. Spares do over-the-road runsas well as local runs and receive the same compen-sation for their trip as the full-time employees. Fur-ther,spares remainemployed as long as theychoose and have even become full-time employees.Additionally, both Sarno and Berlo have workedcontinually and regularly for the Employer sincetheir hire and have the expectation of continuedemployment.The differences in employment conditions be-tween the spares and the full-time employees areinsufficient to justify the exclusion of spares fromthe unit. Part-time employees frequently receiveless in fringe benefits than full-time employees.Similarly, the spares' ability to reject work is notdeterminative of their employment status so as toexclude them from theunit.Pat'sBlue Ribbons,supra.Nor is the fact that spares may have regularemployment elsewhere sufficient to justify their ex-clusion.V.I.P.Movers,232NLRB 14 (1977). Insum, the differences here do not warrant a findingthat the spares lack a community of interest withthe full-time employees.The hearing officer also found that the Petition-er's failure to protest the exclusion of spares fromtheExcelsiorlistprovided by the Employer wasfurther evidence that the spares did not share acommunity of interest with the full-time drivers.66Thehearingofficer stated that, if the Petitioner knew of the existenceof spare drivers prior to the election and failed to protest their exclusion,357There is no requirement, however, thatthe omis-sionsfrom theExcelsiorlistbe protested, and weare unwilling to draw any inference from the Peti-tioner's failure to challenge theexclusionof thesetwo employees from theExcelsiorlist.We find that the Employer' s spare drivers, spe-cifically Rocco Sarno andBrian Berlo,both shareda community of interest with the Employer's full-time drivers.As both Sarno and Berlo workedwith sufficient regularity between the date of theiremployment and the end of the eligibility period onOctober 17, 1987, they are both regular part-timeemployees eligible to vote in the election. Accord-ingly,we shall direct the Regional Director toopen and count the ballots of Rocco Sarno andBrian Berlo.DIRECTIONIT IS DIRECTED that the Regional Director forRegion I shall, pursuant to the National Labor Re-lationsBoard Rules and Regulations, within 10days from the date of this decision, open and countthe ballots of Rocco Sarno and Brian Berlo. TheRegional Director shall further prepare and causeto be served on the parties a revised tally of ballotsand thereafter issue the appropriate certification.this constitutes evidence that the spares were not included within the unitdescription of the Stipulated Agreement.The hearing officer furtherstated that,on the other hand, if the Petitioner was unaware of the exist-ence of spares,this would highlight the lack of community of interest be-tween the spares and the full-time employees